  Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 1 of 6. PageID #: 412852




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                      )   MDL 2804
 OPIATE LITIGATION                                 )
                                                   )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                         )
                                                   )   Judge Dan Aaron Polster
 Track One Cases                                   )
                                                   )   ORDER DENYING SMALL
                                                   )   DISTRIBUTORS’ MOTION FOR
                                                   )   SUMMARY JUDGMENT

         Before the Court is Non-RICO Small Distributors’ Motion for Summary Judgment Based

on Their De Minimis Status. (Doc. #: 1878). For the reasons explained below, the Motion is

DENIED.




   I.        Legal Standard.

         The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled Substances

Act. (Doc. #: 2483).




   II.       Overview.

         As an initial matter, the Court notes that the only small distributor defendant Plaintiffs have

not severed from the upcoming Track One trial is Henry Schein, Inc. and its affiliate, Henry Schein

Medical Systems, Inc. (“Schein”), and that Plaintiffs name Schein as a defendant only in the
    Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 2 of 6. PageID #: 412853



Summit County action. Additionally, this Motion seeks summary judgment only as to Plaintiffs’

public nuisance claims.1

            Schein is “one of the largest direct sellers of products (including controlled substances) to

dental, orthodontic, and primary care physicians in the United States,” with net sales globally of

$12.5 billion in 2017. Opp. at 8 (Doc. #: 2201). Schein sells opioids directly to doctors and dental

practitioners in Summit County. Id.

            Schein seeks summary judgment with respect to Plaintiffs’ public nuisance claims,

asserting that “even if this Court finds that there is a dispute of material fact as to whether

distributors, generally, are ‘direct causes’ of the opioid epidemic in Plaintiffs’ communities,

[Schein] cannot be considered to have caused the epidemic because [it] is de minimis.” Motion at

2 (Doc. #: 1878).




     III.       Analysis.

            Schein argues that, because of its de minimis sales of opioids in the Summit County, it

cannot be held responsible under Plaintiffs’ nuisance theory. Schein explains that the “roots of the

de minimis doctrine stretch to ancient soil.” id. at 3, and cite Black’s Law Dictionary’s definition

of the term as meaning “trifling, minimal, or something ‘so insignificant that a court may overlook

it in deciding an issue or case.’” Id.; Black’s Law Dictionary at 464 (8th ed. 2004). Specifically,

Schein asserts that its “de minimis conduct cannot be a but-for cause of a ‘significant interference’




1
 Anda, Inc., H.D. Smith, LLC, and Prescription Supply Inc. are the other moving defendants, but they have each
been severed from the first trial. The Motion also seeks summary judgment as to three other claims, none of which
Plaintiffs are pursuing at trial.

                                                        2
  Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 3 of 6. PageID #: 412854



with a public right, as required to prove a nuisance claim. Baker v. Chevron U.S.A., Inc., 533 F.

App’x 509, 524 (6th Cir. 2013).

         Schein relies primarily on its apparently small market share in Summit County,

emphasizing that only 0.03% of opioids sold in Summit County between 2006 and 2014 originated

from Schein. Motion at 5 (Doc. #: 1878).2 Schein observes that, using “Plaintiffs’ metrics, no

Small Distributor had more than 0.57% of the ‘flagged orders’ in Summit County,”3 and that it

received no suspicious orders at all there. Id. at 16. Schein adds that “Plaintiffs do not dispute

what the pertinent ARCOS data reflects – between 2006 and 2014, Schein shipped a total of 115

orders of opioids to Summit County; none of these orders exceeded 1500 dosage units; and the

resulting sales totaled merely $24,405 over 13 [sic] years.” Reply at 4 (Doc. #: 2543).4 Schein

further asserts that Plaintiffs’ own experts support Schein’s argument, observing that some of

Plaintiffs’ diversion experts “largely ignore the Small Distributors” and Plaintiffs’ expert McCann

conceded that Schein’s “.03% market share for Summit is de minimis.” Motion at 6 (Doc. #: 1878).

                                                         ***

         In response, Plaintiffs cite their own statistics, stressing the quantities of opioids Schein

shipped and the harms that resulted, rather than Schein’s market share. Plaintiffs present evidence

indicating Schein shipped 81,170 doses of opioids into Summit County between 2006-2014. Opp.

at 8 (Doc. #: 2201). Plaintiffs also cite evidence concerning one of Schein’s largest opioid

customers, Dr. Brian Heim, who in 1998 pled guilty to felony drug theft and had his medical



2
  Elsewhere, Schein states it sold “just 0.008 percent (in MMEs) of the opioids in Summit.” Reply at 4 (Doc. #:
2543). The two statements concerning market share in Summit conflict, but both statistics are small.
3
  By “flagged orders,” Schein refers to the metric used by Plaintiffs’ expert McCann in his analysis of orders that
various defendants ought to have identified as suspicious. Motion at 7 (Doc. #: 1878).
4
  Schein also reports statistics regarding “total sales in Summit,” reply at 5 (Doc. #: 2543), but these figures appear
to discuss sales of all products Schein sells, not just opioids, and are therefore not relevant.

                                                           3
  Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 4 of 6. PageID #: 412855



license suspended until 2005. Opp. at 10 (Doc. #: 2201); Exh. 34 (Doc. #: 2307-4). Plaintiffs

assert Schein supplied Dr. Heim with 11,500 hydrocodone tablets from August 2011 through June

2012, a period of time during which Schein appears not to have reported any hyrodocodone sales

to the Ohio Board of Pharmacy. Def’s Reply Exh. 1 (Doc. # 2543-2); Opp. at 10 (Doc. #: 2201).

Plaintiffs’ evidence indicates Dr. Heim was under indictment in Ohio for drug trafficking and

evidence tampering during that period. Motion at 10 (Doc. #: 2201); Abreu Dep. at 373 (Doc. #:

1974-2).

       In addition to these statistics and references to the harmful consequences of the diversion

of Schein’s opioids, Plaintiffs point to expert deposition testimony concerning the poor quality of

Schein’s suspicious order monitoring systems, including a 2012 letter from Schein to the Ohio

Board of Pharmacy in which Schein “admitted to under reporting sales of controlled substances

(including a failure to report any sales of hydrocodone) in Ohio from at least 2010 to 2012, in

violation of state law.” Id. at 8-9; Exh. 30 (Doc. #: 2302-29); Exh. 32 (Doc. #: 2307-2).

Furthermore, Plaintiffs point to evidence that “between 2009 and July 2019, [Schein] never

reported any suspicious orders in Summit County to the DEA.” Opp. at 9 (Doc. #: 2201); Rafalski

Rep. at 143 (Doc. #: 2000-22). Plaintiffs also cite their own interrogatory response in which they

identify fourteen suspicious orders Schein shipped to Dr. Heim. Opp. at 10 (Doc. #: 2201); Exh.

15 at 34-35 (Doc. #: 2306-14). Plaintiffs maintain this evidence is sufficient to create a triable

question of fact as to whether Schein’s opioid-related activities in Summit County were, in fact,

de minimis. Id. at 8-11.

                                              ***

       Although Schein couches some of its arguments in terms of but-for and proximate

causation and the “substantial interference” element of the public nuisance causes of action, the

                                                4
  Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 5 of 6. PageID #: 412856



Court construes this Motion as resting fundamentally on the question of whether Schein’s market

activities in Summit County were so insignificant as to be unworthy of the court’s or a jury’s

attention and resources in the Track One trial. Accordingly, the Court addresses only the

sufficiency of the evidence related to that question.

       The Court notes that case law provides no hard and fast mechanical rule for assessing

whether a particular input is de minimis. In general, that is a determination for the trier of fact.

Brennan v. Arctic Fur Co., No. C 1 74-198., 1975 WL 1168 at *1 (S.D. Ohio Jan. 22, 1975)

(denying summary judgment because whether an activity is “de minimis is a question of fact”);

Rudner v. Abbott Labs., Inc., 664 F. Supp. 1100, 1107 (N.D. Ohio 1987) (noting whether sales

were de minimis is a fact question); Hanna v. Redlin Rubbish Removal, Inc., C.A. NO. 15280,

1992 Ohio App. LEXIS 1773, at *6 (Ct. App. Apr. 1, 1992) (noting that even a “de minimis” error

may have a “substantial impact.”). Nor does the Court look to the deposition testimony of

Plaintiffs’ experts for the final word on whether Schein’s opioid sales were de minimis, as Schein

would have it do. The Court also observes that even a very small proportional contribution by one

of numerous defendants could equate with a rather large and substantial absolute quantity, both in

monetary terms and in terms of the consequent harms.

       The Court has reviewed all of the evidence related to Schein carefully, construing, as it

must, the conflicting evidence in the light most favorable to Plaintiffs, and concludes that the

evidence presents contested issue of fact that must be resolved by the trier of fact. Adickes v. S.H.

Kress & Co., 398 U.S. 144 (1970); CenTra, Inc. v. Estrin, 538 F.3d 402, 412 (6th Cir. 2008). In

light of the evidence with respect to shipments to Dr. Heim, the Court is unable to conclude that

no reasonable jury could find that Schein’s market activities were de minimis. Baynes v. Cleland,

799 F.3d 600, 606 (6th Cir. 2015) (“[I]f a reasonable jury could return a verdict for the nonmoving


                                                 5
 Case: 1:17-md-02804-DAP Doc #: 2559 Filed: 09/03/19 6 of 6. PageID #: 412857



party, summary judgment for the moving party is inappropriate.”) (citing Anderson v. Liberty

Lobby Inc., 477 U.S. 242, 248 (1986).



   IV.      Conclusion

         Accordingly, the Motion is DENIED.

                      IT IS SO ORDERED.




                                              /s/ Dan Aaron Polster September 3, 2019
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                              6
